      Case 2:18-cv-01895-LCB-SGC Document 21-4 Filed 07/15/19 Page 1 of 2               FILED
                                                                                2019 Jul-15 PM 04:54
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


ADRIAN DE'ARIS DUNNING
#227362
       Plaintiff,


vs.                                      CASE NO. 2:18-cv-018095-LCB-SGC


R. GADSDEN, et al.,
       Defendants.


       Before me, the undersigned authority, a Notary Public, in and for said County
and State of Alabama at large, personally appeared Keller Speaks who being known
to me and being by me first duly sworn, deposes and says on oath as follows:
       My name is Keller Speaks I am currently employed with the Alabama
Department of Corrections as Correctional Officer at William E. Donaldson
Correctional Facility, 100 Warrior Lane, Bessemer, Alabama 35023.
       On July 6, 2018, I, Correctional Officer Keller Speaks, was assigned to X/Y
unit. While conducting feeding on Y side with Correctional Officer Roderick Gadson
and Correctional Officer Zackery McLemore, in Y-Unit, cells Y 1-12, inmate Adrian
Dunning B/M #227362, was housed in cell 12. I observed Officer McLemore open
cell 12. Inmate Dunning attacked Officer McLemore with a sharpened broom stick
handle. Inmate Dunning started stabbing Officer McLemore in the chest area.
Inmate Dunning then ran towards cell 1 up to the top tier towards cell 25. I gave
chase behind inmate Dunning, giving several verbal direct orders to stop and lie
face down on the ground. Inmate Dunning did not comply with the orders given.
Inmate Dunning reached cell 29 and jumped off the top tier. I gave chase back
down the stairs to cell 12. Inmate Dunning had retrieved the weapon and backed
himself into the corner by cell 12. Inmate Dunning was swinging the sharpened
broom stick, trying to hit and stab Officers. I retrieved my State issued baton and
gave inmate Dunning several verbal direct orders to drop the weapon and lie face
down on the floor. Inmate Dunning did not comply. Out of fear for my safety and
other Officers, I gave several baton strikes to inmate Dunning's lower body area.

                                                                         EXHIBIT D
    Case 2:18-cv-01895-LCB-SGC Document 21-4 Filed 07/15/19 Page 2 of 2


Inmate Dunning continued to be combative and tried to assault Officers. I gave
inmate Dunning several more verbal direct orders to drop the weapon. Inmate
Dunning did not comply. I gave several more baton strikes to inmate Dunning's
lower body area. Inmate Dunning them complied with the orders given and
dropped the weapon and laid face down on the ground. All force ceased and
inmate Dunning was handcuffed to the rear and then escorted to the Infirmary.




                                              Z  1er Speaks, Correctional Officer


SWORN TO AND SUBSCRIBED before me this 19th day of June, 2019.


                                        (14J, % Pui-ON,,
                                        Notary Public

                                                 /to -3 /-2O
                                        My Commission Expires




                                                                        EXHIBIT D
